                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 HENRY LEE SHELL, JR.,

                         Petitioner,

                   v.                      CAUSE NO.: 3:16-CV-127-RLM-MGG

 WARDEN,

                         Respondent.



                             OPINION AND ORDER

      Henry Lee Shell, Jr. a prisoner without a lawyer, filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254 challenging his convictions for

dealing in methamphetamine and theft and his fourteen-year sentence by the

Miami Circuit Court.



                                 BACKGROUND

      A court deciding a habeas petition must presume the facts set forth by the

state courts are correct. 28 U.S.C. § 2254(e)(1). It is Mr. Shell’s burden to rebut

this presumption with clear and convincing evidence. Id. On appeal from the

denial of post-conviction relief, the Indiana Court of Appeals set forth the facts

surrounding Mr. Shell’s offenses as follows:
Crop Production Services, a Miami County company, requested
police assistance regarding theft from its anhydrous ammonia
tanks. The Indiana State Police established a surveillance team and
posted officers throughout CPS's remotely located facility. There
were approximately eight officers involved in this surveillance
operation, which included the use of night-vision goggles and
thermal imaging.

A little after 1:00 a.m. on January 14, 2010, a pickup truck pulled
up to CPS's anhydrous ammonia storage facility, and one person
exited the truck. The officers did not see the person, who was
wearing Carhartt-type clothing, carrying anything at this time. The
person entered the fenced-in yard of the facility, quickly filled a
pitcher with anhydrous ammonia, and ran out of the yard. The
officers observed vapors rising from both the tank and the pitcher.
The person then squatted down by a utility pole, set the pitcher
down, and waited for a few minutes. The truck returned, picked up
the person, and left. The officers followed and stopped the truck.
There were four people inside the truck, including Shell. Shell,
however, was the only person wearing Carhartt-type clothing, and
an officer smelled a strong odor of anhydrous ammonia on his
clothing. In addition, according to one of the occupants of the truck,
they dropped off Shell at CPS's anhydrous ammonia storage facility
and later returned to get him. Because no anhydrous ammonia was
found in the truck, the officers returned to the utility pole where
they had seen the person crouching and found the pitcher, which
contained anhydrous ammonia and other ingredients used to
manufacture       methamphetamine,      specifically,  lithium    and
pseudoephedrine. The ingredients were in the beginning stages of
manufacturing. The contents of the pitcher were later analyzed and
determined to contain methamphetamine. Shell v. State, No. 52A04–
1107–CR–370, 2012 WT 1655164, at*1 (Ind.Ct.App. May 9, 2012),
trans. denied.

The State charged Shell with Class B felony dealing in
methamphetamine (manufacturing) and Class D felony theft. A jury
trial was held in May 2011. During the trial, counsel unsuccessfully
attempted to suppress all evidence resulting from the stop of the
truck in which Shell was riding. Tr. p. 226–31. Also during the trial,
Joni Espenschied, who was in the truck, high on methadone, and
was arrested with Shell, testified that Shell got out of the truck and,
after some time had passed, the truck stopped again to collect Shell
from the side of the road. Id. at 269. She further testified that Shell
was wearing a coat which matched the description given by the
officers who observed the anhydrous ammonia theft. Id. at 275.

                                  2
      Shell was convicted as charged. The trial court sentenced Shell to
      fourteen years for dealing in methamphetamine and three years for
      theft, to be served concurrently.

Shell v. State, No. 52A04-1107-CR-370, 2012 WL 1655164 (Ind. Ct. App. May 9,

2012); See also Shell v. State, 43 N.E.3d 272 (Ind. Ct. App. Dec. 9, 2015) (table);

(ECF 4-6; 4-13.)

      Mr. Shell argued on appeal that that there was insufficient evidence to

support his conviction and that the trial court abused its discretion by refusing

to give two jury instructions. The Indiana Court of Appeals affirmed Mr. Shell’s

conviction and sentence. Shell v. State, 2012 WL 1655164, at *2. The Indiana

Supreme Court, denied his petition for transfer.

      Mr. Shell filed a petition for post-conviction relief, later amended, in the

Miami Circuit Court. (ECF 4-8.) After a hearing, the court denied Mr. Shell’s

request for post-conviction relief. Mr. Shell appealed, arguing that he was denied

the effective assistance of trial and appellate counsel. Shell v. State, 43 N.E.3d

272. Mr. Shell argued that his trial counsel was ineffective because he didn’t

move to suppress evidence gathered as a result of the stop of the truck and

seizures of the pitcher, failed to impeach three different witnesses, and failed to

timely tender preliminary jury instructions. Mr. Shell argued that his appellate

counsel was ineffective because he didn’t argue that the initial stop of the truck

and seizure of the pitcher were unconstitutional. The Court of Appeals of Indiana

denied Mr. Shell’s appeal. Id. Mr. Shell sought transfer to the Indiana Supreme

Court raising the same issues. The Indiana Supreme Court denied transfer.




                                        3
      Mr. Shell submitted this federal habeas petition challenging his

convictions and sentence, arguing that: (1) he was arrested as a result of an

unconstitutional search and seizure; (2) he received ineffective assistance of trial

and appellate counsel; and (3) the state court proceedings on his post-conviction

relief petition violated the Due Process Clause and Equal Protection Clause.



                                  DISCUSSION

                                Procedural Default

      Before considering the merits of a habeas petition, the court must ensure

that the petitioner has exhausted all available remedies in state court. 28 U.S.C.

§ 2254(b)(1)(A); Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). The

warden argues that procedural default bars two of Mr. Shell’s claims from review

in federal court. “There are two distinct ways in which a state prisoner can

procedurally default a federal claim.” Snow v. Pfister, 880 F.3d 857, 864 (7th Cir.

2018). The first occurs in “cases where the state court declines to address a

petitioner’s federal claims because the petitioner did not meet state procedural

requirements.” Id. When a state procedural requirement hasn’t been met, “the

state court judgment rests on an independent and adequate state ground and

principles of comity and federalism dictate against upending the state-court

conviction.” Thomas v. Williams, 822 F.3d 378, 384 (7th Cir. 2016) (citing

Coleman v. Thompson, 501 U.S. 722, 729–30 (1991)).

      The second type of procedural default “stems from the requirement that a

state prisoner must exhaust his remedies in state court before seeking relief in



                                         4
federal court,” which requires the petitioner include his claims in “one complete

round of the State’s established appellate review process.” Snow v. Pfister, 880

F.3d at 864 (quoting O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)). This

means “the petitioner must raise the issue at each and every level in the state

court system.” Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). A petitioner

“who has exhausted his state court remedies without properly asserting his

federal claim at each level of state review has procedurally defaulted that claim.”

Id. at 1026.

      Mr. Shell challenges the trial court’s admission of evidence resulting from

the stop of the truck and seizure of the pitcher. Mr. Shell didn’t raise these

arguments in his direct appeal. Shell v. State, 2012 WL 1655164, at *2. He tried

to raise these arguments in his PCR, but the court of appeals declined to consider

these arguments as freestanding claims because “[a] defendant in a

postconviction proceeding may allege a claim of fundamental error only when

asserting either (1) deprivation of the Sixth Amendment right to effective

assistance of counsel, or (2) an issue demonstrably unavailable to the petitioner

at the time of his or her trial and direct appeal.” Shell v. State, 43 N.E.3d 272 at

n. 1 (quoting Lindsey v. State, 888 N.E.2d 319, 325 (Ind. Ct. App. 2008) (internal

quotations, citations, and brackets omitted). Because the court of appeals

disposed of Mr. Shell’s argument on an independent state law ground, this court

can’t review the merits of this argument as a freestanding claim. Like the court

of appeals, however, this court will address the arguments in the context of Mr.

Shell’s ineffective assistance of counsel claims.



                                         5
        Mr. Shell also argues in his habeas petition that the state courts deprived

him of his rights under the Due Process Clause and Equal Protection Clause by

denying his PCR petition. He believes the denial of the petition was an abuse of

discretion. The court of appeals found that this ground was waived because Mr.

Shell didn’t make a cogent argument. Shell v. State, 43 N.E.3d 272 n. 4. The

court of appeals also found that this argument appeared to be a derivative of his

ineffective assistance claims, which were separately found to lack merit. Id.

Because Mr. Shell didn’t meet a state procedural requirement, the disposition of

Mr. Shell’s claim that his rights under the Due Process Clause and Equal

Protection Clause were violated rested on an adequate and independent state

ground, meaning that this court can’t review it.1

        A habeas petitioner can overcome a procedural default by showing both

cause for failing to abide by state procedural rules and a resulting prejudice from

that failure. Wainwright v. Sykes, 433 U.S. 72, 90 (1977); Wrinkles v. Buss, 537

F.3d 804, 812 (7th Cir. 2008), cert. denied, 129 S. Ct. 2382 (2009). Cause

sufficient to excuse procedural default is defined as “some objective factor

external to the defense” which prevented a petitioner from pursuing his

constitutional claim in state court. Murray v. Carrier, 477 U.S. 478, 492 (1986).

A habeas petitioner can also overcome a procedural default by establishing that

the court’s refusal to consider a defaulted claim would result in a fundamental




        1 Mr. Shell also believes that the Indiana Court of Appeals violated his Due Process rights by not

deciding this argument on the merits, but Mr. Shell has no constitutional right to post-conviction process.
See Flores-Ramirez v. Foster, 811 F.3d 861, 866 (7th Cir. 2016).


                                                     6
miscarriage of justice. House v. Bell, 547 U.S. 518, 536 (2006). To meet this

exception, the petitioner must establish that “a constitutional violation has

resulted in the conviction of one who is actually innocent of the crime.” Schlup

v. Delo, 513 U.S. 298, 324 (1995).

      Mr. Shell doesn’t present any basis for excusing his procedural default on

these claims. While not presented as a basis for overcoming procedural default,

Mr. Shell argued that his appellate counsel erred by not challenging the

admission of the evidence resulting from the stop of the truck and seizure of the

pitcher. To the extent that Mr. Shell believes error by his appellate counsel

excuses his procedural default, he’s wrong. Attorney error rising to the level of

ineffective assistance of counsel can constitute cause to set aside a procedural

default. Coleman v. Thompson, 501 U.S. 722, 753–54 (1991); Wrinkles v. Buss,

537 F.3d 804, 812 (7th Cir. 2008). But as explained later in this order, Mr. Shell’s

appellate counsel wasn’t ineffective for not raising these issues on appeal

because they lack merit. This court can’t address these grounds on the merits.



                    Ineffective Assistance of Counsel Claims

      Mr. Shell’s ineffective assistance of counsel claims will be addressed on

the merits. The provisions of the Anti-Terrorism and Effective Death Penalty Act

of 1996 (“AEDPA”) govern Mr. Shell’s petition. See Lindh v. Murphy, 521 U.S.

320, 336 (1997). AEDPA allows a district court to issue a writ of habeas corpus

on behalf of a person in custody pursuant to a state court judgment “only on the

ground that he is in custody in violation of the Constitution or laws or treaties



                                         7
of the United States.” 28 U.S.C. § 2254(a). The court can grant an application for

habeas relief if it meets the requirements of 28 U.S.C. § 2254(d), which provides:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be
      granted with respect to any claim that was adjudicated on the merits
      in State court proceedings unless the adjudication of the claim—
            (1) resulted in a decision that was contrary to, or involved an
            unreasonable application of, clearly established Federal law,
            as determined by the Supreme Court of the United States; or
            (2) resulted in a decision that was based on an unreasonable
            determination of the facts in light of the evidence presented in
            the State court proceeding.

28 U.S.C. § 2254(d).

      [This] standard is intentionally difficult to meet. We have explained
      that clearly established Federal law for purposes of §2254(d)(1)
      includes only the holdings, as opposed to the dicta, of this Court’s
      decisions. And an unreasonable application of those holdings must
      be objectively unreasonable, not merely wrong; even clear error will
      not suffice. To satisfy this high bar, a habeas petitioner is required
      to show that the state court’s ruling on the claim being presented in
      federal court was so lacking in justification that there was an error
      well understood and comprehended in existing law beyond any
      possibility for fairminded disagreement.

Woods v. Donald, 135 S.Ct. 1372, 1376 (2015) (quotation marks and citations

omitted).

      To prevail on an ineffective assistance of counsel claim in the state courts,

Mr. Shell had to show that counsel’s performance was deficient, and that the

deficient performance prejudiced him. Strickland v. Washington, 466 U.S. 668

(1984). The test for prejudice is whether there was a reasonable probability that

“but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 694. A reasonable probability is a probability “sufficient to

undermine confidence in the outcome.” Id. at 693. In assessing prejudice under



                                         8
Strickland “[t]he likelihood of a different result must be substantial, not just

conceivable.” Harrington v. Richter, 562 U.S. 86, 112 (2011). “On habeas review,

[the] inquiry is now whether the state court unreasonably applied Strickland . . .

.” McNary v. Lemke, 708 F.3d 905, 914 (7th Cir. 2013). In addition, “because the

Strickland standard is a general standard, a state court has even more latitude

to reasonably determine that a defendant has not satisfied that standard.” Id.

(citing Youngblood v. Alvarado, 541 U.S. 652, 664 (2004)). This creates a “doubly

deferential” standard of review in cases of this sort. Id. “Given this high standard,

even ‘egregious’ failures of counsel do not always warrant relief.” McNary v.

Lemke, 708 F.3d at 914.

                                             Trial Counsel

        Mr. Shell argues that his trial counsel was ineffective because he failed to

impeach2 three separate witnesses: Joni Espenschied, Officer Josh Maller,3 and

Officer Robert Land.

        The court of appeals determined that failure to impeach Ms. Espenschied

didn’t constitute ineffective assistance of counsel.

        Beginning with Joni Espenschied, Shell contends that trial counsel
        failed to impeach her testimony during cross-examination by not
        forcing her to elaborate on her use of methadone. However, the fact
        that she was intoxicated at the time of the arrest was covered by the
        prosecutor during direct examination. “[W]ere you doing drugs that
        night?” Tr. p. 270. “I was under the influence of methadone. It's
        prescribed to me, but it's a large amount.” Id. Given that the jury
        heard she was under the influence of methadone at the time of the
        crime, there is not a reasonable probability that the jury would have


       2 Mr. Shell also argues that his trial counsel was ineffective because he failed to investigate

adequately, but he has waived this argument by not developing it.. (ECF 1 at 3.)

        3  The PCR Court spelled Officer Maller’s name as Officer Mailer. This court uses the spelling used
in the trial transcript, except when quoting the PCR court.


                                                      9
        reached a different conclusion had that fact been repeated on cross-
        examination.

Shell v. State, 43 N.E.3d 272 at *4.

        This reflects a reasonable application of the Strickland standard. The jury

heard that Ms. Espenschied was under the influence of a “large amount” of

methadone at the time of Mr. Shell’s arrest. The Court of Appeals reasonably

determined that there is not a reasonable probability that revisiting this on cross-

examination would not have led to a different outcome for Mr. Shell.4

        The court of pppeals also determined that failure to impeach Officer Josh

Maller was not ineffective assistance of counsel.

        Shell next argues that the testimony of Indiana State Police Officer
        Josh Mailer, one of the officers who participated in the surveillance
        of the CPS facility and Shell's arrest, gave trial testimony that was
        inconsistent with other evidence and that trial counsel should have
        impeached him with the other evidence. Specifically, Officer Mailer
        testified at trial that the suspect ran “diagonally northeast from the
        fence directly to the pole described.” Id. at 222. He further testified
        at trial that he could not see which side of the truck the suspect got
        into, he “could just tell that he went up to the cab and entered it.”
        Id. at 223. Shell, once again, has failed to demonstrate a reasonable
        probability that, but for counsel's cross-examination on these two
        points, he would have been found not guilty. Officer Mailer testified
        that he saw a person dressed like Shell take the ammonia, run back
        to the road near the utility pole, and then a truck stopped near that
        location. Shell was subsequently found in that pick-up truck. He
        was the only one wearing similar clothing, and he smelled of
        ammonia. We see no reasonable probability that impeaching either
        of these details from Officer Mailer's testimony would have changed
        the verdict.2

Shell v. State, 43 N.E.3d 272 at *4.

        The court of appeals reasonably applied Strickland when it found that, in

light of the description of the suspect’s clothes, the similarity of Mr. Shell’s




        4 Mr. Shell appears to concede this point. He indicates in his traverse that he will not address this
issue. (ECF 12 at 25.)


                                                     10
clothes to the description, and the strong smell of ammonia coming from Mr.

Shell, it wasn’t reasonably probable that efforts to impeach Officer Maller

regarding the direction the suspect ran or his inability to see him enter the cab

of the truck would have had an impact on the outcome of Mr. Shell’s trial.

      The court of appeals also determined that failure to impeach Officer Land’s

testimony didn’t amount to ineffective assistance of counsel.

     Finally, Shell argues that trial counsel was ineffective because he did
     not impeach Indiana State Police Sergeant Robert Land’s testimony
     about his distance from the scene by holding a ruler to the scaled
     picture and forcing Sergeant Land to calculate the distance more
     precisely. Sergeant Land, who was among the officers assigned to the
     surveillance of CPS on the night Shell was arrested, testified that he
     was approximately 150 yards from the anhydrous ammonia facility.
     Id. at 315. Trial counsel had another witness, who worked at CPS,
     use a ruler to calculate the distance to Officer Land’s position and he
     testified that Officer Land's location was closer to 3500 feet away from
     the facility. Id. at 161. Trial counsel highlighted this discrepancy in
     his closing argument. Id. at 352. Additionally, trial counsel elicited
     testimony on cross examination of Sergeant Land that he was too far
     away to see the person who got out of the truck clearly enough to offer
     a description or identification—whether that distance was 150 yards
     or 3500 feet. Id. at 316. Shell fails to explain how a different
     presentation of Officer Land’s location, or the dispute over the
     distance of Officer Land’s location from the anhydrous ammonia
     tank, would have led to a different result.

Shell v. State, 43 N.E.3d 272 at *5.

      This conclusion also reflects a reasonable application of the Strickland

standard. The jury knew that there was a discrepancy between Officer Land’s

estimate of 150 yards and the distance that the other witness measured. The

jury knew that, from his location, Officer Land could not describe or identify the

suspect. Trial counsel highlighted the discrepancy regarding the distance in his

closing argument. The court of appeals reasonably concluded that cross-

examination of Officer Land on this issue wouldn’t have a reasonably probable

impact on the outcome of this case.


                                        11
      This court cannot make a probabilistic determination that a reasonable

jury would reach a different result if trial counsel had impeached any of these

witnesses as Mr. Shell suggests. See Whitlock v. Godinez, 51 F.3d 59, 64 (7th

Cir. 1995); Holmes v. Hardy, 608 F.3d 963, 968 (7th Cir. 2010) (“troubling” new

evidence impugning the credibility of state’s witness did not establish actual

innocence, since at best it established a “mere possibility” that a jury presented

with the evidence would have exonerated the petitioner, “not a probability, as is

required.”).

      Mr. Shell didn’t argue in his petition that his trial counsel was ineffective

for failure to suppress evidence obtained from the stop of the truck or the seizure

of the pitcher, but he raised the argument in his reply brief. (ECF 12 at 17-20.)

Even if he had raised the issue in his petition, he wouldn’t have prevailed.

      The court of appeals concluded that the stop and search of the truck and

the seizure of the pitcher were proper. Id. The court of appeals found that the

stop of the truck was lawful pursuant to Terry v. Ohio, 392 U.S. 1 (1968).

      Here, officers stopped the truck Shell was riding in because, at a
      little after 1:00 in the morning, several police officers observed a
      person get out of a truck, run across a field, enter CPS’s property,
      remove anhydrous ammonia from a tank, and return to the road. A
      short time later, the truck returned and stopped, and it appeared
      that the person who had taken the anhydrous ammonia reentered
      the truck. These facts are sufficient to warrant a Terry stop of the
      truck under both the Fourth Amendment and the Indiana
      Constitution.

Shell v. State, 43 N.E.3d 272 at *4. The pitcher, on the other hand, was

abandoned, so it could be seized without a warrant. Id. The Indiana Court of

Appeals noted that “[n]either the Fourth Amendment nor the Indiana



                                        12
Constitution afford any protection for items abandoned in a public location.” Id.

(citing California v. Hodari D., 499 U.S. 621, 629 (1991); Gooch v. State, 834

N.E. 2d 1052, 1053 (Ind. Ct. App. 2005)). The court of appeals concluded that

this argument lacks merit, and counsel cannot be ineffective for failing to raise

an issue that lacks merit. This, too, is a reasonable application of Strickland.

      Mr. Shell argues that these errors demonstrate collectively that his trial

counsel was ineffective. “[P]rejudice may be based on the cumulative effect of

multiple errors. Although a specific error, standing alone, may be insufficient to

undermine the court’s confidence in the outcome, multiple errors together may

be sufficient.” Malone v. Walls, 538 F.3d 744 (7th Cir. 2008). After reviewing the

record and considering Mr. Shell’s claims of ineffective assistance, this court

can’t find that the State court’s determination regarding cumulative error was

objectively unreasonable. The court of appeals noted that “irregularities which

standing alone do not amount to error do not gain the stature of reversible error

when taken together.” Shell v. State, 43 N.E.3d 272 at *5 (quoting Kubsch v.

State, 934 N.E.2d 1138, 1154 (Ind. 2010)). The court of appeals then found that

there was “no error, cumulative or otherwise, in trial counsel’s performance.” Id.

This too is reasonable. This court cannot make a probabilistic determination that

a reasonable jury would reach a different result if trial counsel had examined

each of these witnesses as Mr. Shell would have liked. See Whitlock v. Godinez,

51 F.3d at 64. Since none of counsel’s decisions were deficient, it’s hard to see

how a cumulative streak of instances of effective assistance of counsel could




                                        13
amount to a ground for relief. The claim regarding cumulative error is not a basis

for habeas relief.

                                Appellate Counsel

      Mr. Shell contends his appellate counsel provided ineffective assistance by

not challenging, on appeal, the stop of the truck and seizure of the pitcher. In

rejecting this claim, the court of appeals cited the Strickland standard. Shell, 43

N.E.3d 272 at *5. The court noted that, when challenging whether appellate

counsel waived an issue, the court asks two questions. First, whether the issue

that was not raised was significant and obvious from the face of the record. And,

second, whether that issue is “clearly stronger” than the issue(s) that was/were

raised. Id. The court of appeals determined that this claim was a derivative of

his claim of ineffective assistance of trial counsel on the failure to challenge the

admissibility of the evidence. Id. As already discussed, the court of appeals

determined that both the stop of the truck and seizure of the pitcher were lawful.

Thus, the court of appeals concluded that Mr. Shell couldn’t show that this issue

is “clearly stronger” than the issues raised by appellate counsel.

      Mr. Shell hasn’t explained how appellate counsel’s failure to raise the

argument that the search and seizure were unlawful constitutes ineffective

assistance of counsel under Strickland. Nor has he explained why he believes the

court of appeals’ decision amounts to an unreasonable adjudication of this issue.

This claim doesn’t warrant habeas relief. Appellate counsel can’t be ineffective

for not raising a meritless issue.




                                        14
                        CERTIFICATE OF APPEALABILITY

      As a final matter, under Rule 11 of the Rules Governing Section 2254

Cases, the court must either issue or deny a certificate of appealability in all

cases where it enters a final order adverse to the petitioner. To obtain a certificate

of appealability, a petitioner must make a substantial showing of the denial of a

constitutional right by establishing “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(internal quotation marks and citation omitted). For the reasons fully explained

above, two of Mr. Shell’s claims are procedurally defaulted, and he hasn’t offered

any meritorious basis for excusing his default. As to his non-defaulted claims,

Mr. Shell hasn’t made a substantial showing of the denial of a constitutional

right, and jurists of reason couldn’t debate the outcome of the petition or find a

reason to encourage him to proceed further. Accordingly, the court declines to

issue Mr. Shell a certificate of appealability.



                                   CONCLUSION

      For the reasons set forth above, the court DENIES the petition (ECF 1) and

DENIES the petitioner a certificate of appealability.

      SO ORDERED on February 5, 2019

                                              /s/ Robert L. Miller, Jr.
                                              JUDGE
                                              UNITED STATES DISTRICT COURT



                                         15
